Title: To James Madison from George Washington, [8 February] 1794
From: Washington, George
To: Madison, James


Dear Sir,
Saturday Morning [8 February 1794]
The Agricultural Society of Philadelphia, are preparing the “outlines of a Plan for establishing a state Society of Agriculture in Pennsylvania” to be laid before the Legislature. Mr. Peters to whom sometime ago I mentioned the Pamphlets &ca. which had been sent me by Sir John Sinclair; & who is appointed to prepare the business for the Legislature—wishes to have the perusal of those Pamphlets—as at this moment—they might be particularly serviceable to him. I would, for this reason, thank you for them. They shall be returned to you, after he has availed himself of any information which is to be derived from them. I am sincerely & Affectionately Yours
Go: Washington
